 Case 1:18-cv-01436-MN Document 94 Filed 12/12/19 Page 1 of 4 PageID #: 7105




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                           Plaintiff,
                                                   C.A. No. 1:18-cv-01436 (MN)
                v.

 LABORATORY CORPORATION OF                         DEMAND FOR JURY TRIAL
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,
                                                  PUBLIC VERSION
                           Defendants.


     JOINT APPENDIX OF EXHIBITS TO JOINT CLAIM CONSTRUCTION BRIEF
                               VOLUME II

 MORRIS JAMES LLP                             WILSON SONSINI GOODRICH & ROSATI, P.C.
 Kenneth L. Dorsney (#3726)                   Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500              Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801                         222 Delaware Avenue, Suite 800
 Telephone: 320.880.6800                      Wilmington, DE 19801
 kdorsney@morrisjames.com                     Telephone: 302.304.7600
                                              iliston@wsgr.com
 Of Counsel:                                  jpeuscherfunk@wsgr.com
 Adam R. Gahtan (agahtan@fenwick.com)
 Kevin X. McGann (kmcgann@fenwick.com)        Of Counsel:
 Eric M. Majchrzak (emajchrzak@fenwick.com)   Edward G. Poplawski (epoplawski@wsgr.com)
 FENWICK & WEST LLP                           Oliva M. Kim (okim@wsgr.com)
 902 Broadway, Suite 14                       Erik Carlson (ecarlson@wsgr.com)
 New York, NY 10010                           Wilson Sonsini Goodrich & Rosati, P.C.
 Telephone: 212.430.2600                      633 West Fifth Street, Suite 1550
 emajchrzak@fenwick.com                       Los Angeles, CA 90071
                                              Telephone: 323.210.2900
 Melanie L. Mayer (mmayer@fenwick.com)
 Elizabeth B. Hagan (ehagan@fenwick.com)      Matias Ferrario
 FENWICK & WEST LLP                           Kilpatrick Townsend & Stockton LLP
 1191 Second Avenue, 10th Floor               1001 West Fourth Street
 Seattle, WA 98101                            Winston-Salem, NC 27101-2400
 Telephone: 206.389.4510                      Telephone: 336.607.7300
                                              mferrario@kilpatricktownsend.com
 Attorneys for Plaintiff
                                              Attorneys for Defendants



11408404/1
 Case 1:18-cv-01436-MN Document 94 Filed 12/12/19 Page 2 of 4 PageID #: 7106




  EXHIBIT                          DESCRIPTION                            PAGE RANGE

      A      Second Amended Joint Claim Construction Chart                0001 – 0007

      B      U.S. Patent No. 8,409,862                                    0008 – 0022

      C      U.S. Patent No. 7,972,867                                    0023 – 0042

      D      U.S. Patent No. 8,101,427                                    0043 – 0063

      E      U.S. Patent No. 7,972,868                                    0064 – 0077

      F      File History for U.S. Patent No. 8,409,862                   0078 – 0514

      G      File History for U.S. Patent No. 7,972,867                   0515 – 1660

      H      File History for U.S. Patent No. 8,101,427                   1661 – 1906

       I     Excerpts from File History for U.S. Patent No. 8,409,862     1907 – 1928
             (Request for Continued Examination, dated March 28, 2012

       J     Excerpts from Merriam-Webster’s Collegiate Dictionary        1929 – 1933
             (11th ed.)

      K      U.S. Patent No. 7,348,137                                    1934 – 1948

      L      Exhibit A to Quest Diagnostics Investments LLC’s April       1949 – 1961
             12, 2019 Paragraph 4(c) Disclosures

      M      Analytical Validation Report for Quantification of           1962 – 2016
             Testosterone in Serum by Liquid-Liquid Extraction
             (LC00000600-653)

      N      Declaration of Deborah French, Ph.D., in Support of          2017 – 2045
             Defendant LabCorp’s Answering Claim Construction Brief

      O      Declaration of Leonard J. Chyall, Ph.D.                      2046 – 2067

      P      Excerpt from the Rough Transcript of the Deposition of Dr.   2068 – 2073
             Robert Fitzgerald




                                               1
11408404/1
 Case 1:18-cv-01436-MN Document 94 Filed 12/12/19 Page 3 of 4 PageID #: 7107




 MORRIS JAMES LLP                                 WILSON SONSINI GOODRICH & ROSATI, P.C.



 /s/ Kenneth L Dorsney                            /s/ Ian Liston
 Kenneth L. Dorsney (#3726)                       Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500                  Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801-1494                        222 Delaware Avenue, Suite 800
 Telephone: 302.888.6800                          Wilmington, DE 19801
 kdorsney@morrisjames.com                         Telephone: 302.304.7600
                                                  iliston@wsgr.com
 OF COUNSEL:                                      jpeuscherfunk@wsgr.com
 Adam R. Gahtan (admitted Pro Hac Vice)
                                                  OF COUNSEL:
 Kevin X. McGann (admitted Pro Hac Vice)
 Eric M. Majchrzak (admitted Pro Hac Vice)        Edward G. Poplawski
 FENWICK & WEST LLP                               Oliva M. Kim
 902 Broadway, Suite 14                           Erik Carlson
 New York, NY 10010-6035                          WILSON SONSINI GOODRICH & ROSATI, P.C.
 Telephone: 212.921.2001                          633 West Fifth Street, Suite 1550
 agahtan@fenwick.com                              Los Angeles, CA 90071
 kmcgann@fenwick.com                              Telephone: 323.210.2900
 emajchrzak@fenwick.com                           epoplawski@wsgr.com
                                                  okim@wsgr.com
 Melanie L. Mayer (admitted Pro Hac Vice)         ecarlson@wsgr.com
 Elizabeth B. Hagan (admitted Pro Hac Vice)
 FENWICK & WEST LLP                               Matias Ferrario
 1191 Second Avenue, 10th Floor                   KILPATRICK TOWNSEND & STOCKTON LLP
 Seattle, WA 98101                                1001 West Fourth Street
 Telephone: 206.389.4510                          Winston-Salem, NC 27101-2400
 mmayer@fenwick.com                               Telephone: 336.607.7300
 ehagan@fenwick.com                               mferrario@kilpatricktownsend.com

 Attorneys for Plaintiff Quest Diagnostics        Attorneys for Defendants Laboratory
 Investments LLC                                  Corporation of America Holdings, Esoterix,
                                                  Inc., and Endocrine Sciences, Inc.

 Dated: December 5, 2019




                                              2
11408404/1
 Case 1:18-cv-01436-MN Document 94 Filed 12/12/19 Page 4 of 4 PageID #: 7108




                                 CERTIFICATE OF SERVICE

        I, Kenneth L. Dorsney, hereby certify that on December 5, 2019, the attached document

 was electronically filed with the Clerk of the Court using CM/ECF which will send notification

 to the registered attorney(s) of record that the document has been filed.

       I further certify that on the same date the attached document was electronically mailed to

the following person(s):

Ian R. Liston                                     Edward G. Poplawski
Johanna Peuscher-Funk                             Olivia M. Kim
WILSON SONSINI GOODRICH & ROSATI, P.C.            Erik Carlson
222 Delaware Avenue, Suite 800                    WILSON SONSINI GOODRICH & ROSATI, P.C.
Wilmington, DE 19801                              633 West Fifth Street, Suite 1550
iliston@wsgr.com                                  Los Angeles, CA 90071
jpeuscherfunk@wsgr.com                            epoplawski@wsgr.com
                                                  okim@wsgr.com
Attorneys for Defendants                          ecarlson@wsgr.com

                                                  Attorneys for Defendants

                                                  Matias Ferrario
                                                  KILPATRICK TOWNSEND & STOCKTON LLP
                                                  1001 West Fourth Street
                                                  Winston-Salem, NC 27101
                                                  mferrario@kilpatricktownsend.com

                                                  Attorneys for Defendants



Dated: December 5, 2019                                /s/ Kenneth L. Dorsney
                                             Kenneth L. Dorsney (#3726)
                                             MORRIS JAMES LLP
                                             500 Delaware Avenue, Suite 1500
                                             Wilmington, DE 19801
                                             (302) 888-6800
                                             kdorsney@morrisjames.com

                                             Attorneys for Plaintiff
